I dissent. This court's opinion was grounded chiefly on two former decisions of this court: Black v. Martin, 88 Mont. 256,292 P. 577, and Lisoski v. Anderson, 112 Mont. 112,112 P.2d 1055, 1056. On further consideration I am convinced that there is a material difference between those cases and this. In the Black case it was held that whether or not the release of one tort-feasor in a compromise settlement released a joint tort-feasor was governed by the intention of the parties as shown by their written compromise agreement.
The compromise settlement, of course, was a contract to be interpreted according to the statutory rules relative to interpretation *Page 592 
of contracts. (Chapter 108 of the Civil Code, Rev. Codes 1935, sec. 7526 et seq.)
The Lisoski case assumed to follow the Black case. In the petition for rehearing it is contended that the case at bar departs from the rule followed in both the cases mentioned above. It is my view that this case is in harmony with the Black case
in so far as the facts in the two cases have any similarity. But I think that neither of the two cases sustains the case at bar. This appears clear from a comparison of the provisions of the compromise agreement in the respective cases. The agreement in the Lisoski case is much more comprehensive than that in the case at bar. It provides:
"`I * * * have released and discharged, and by these presents do for myself, my heirs, executors, administrators and assigns, release and forever discharge the said Glasgow Motors, Inc., and all other persons, firms or corporation from all claims, demands, damages, actions or causes of action, on account of bodily injuries and/or death, and/or damage to property resulting, or to result, from an accident to me which occurred on or about the 1st day of November, 1936 * * * and of and for all claims or demands whatsoever in law or in equity, which I, my heirs, executors, administrators or assigns can, shall or may have by reason of any matter, cause or thing whatsoever prior to the date hereof.
"`It is understood and agreed that this is a full and final release of all claims of every nature and kind whatsoever, and releases claims that are known and unknown, suspected and unsuspected.'"
There, as here, there was one plaintiff and a number of defendants; one defendant entered into a compromise settlement with the plaintiff, and paid her a substantial amount in consideration of such settlement, and the parts of the opinion quoted above are excerpts from that contract of settlement.
The terms of that agreement are all inclusive. It names the party defendant in the action, and then goes on to include "all other persons, firms or corporation," exempting them "from all claims, demands, damages, actions or causes of action * * * on *Page 593 
account of bodily or property injury." The plaintiff's heirs, executors, administrators, etc., were included, and finally the agreement then adds the clause "this is a full and final release of all claims of every nature and kind whatsoever, and releases claims that are known and unknown, suspected and unsuspected." Such an agreement leaves no ground for doubt as to the intention of the parties and brought that case as to intention clearly within the rule of the Black case. Quite the contrary is true as to the compromise agreement in the case at bar. The contract here is limited to the signatory parties. It releases the sheriff and his surety only.
Contracts must be interpreted as provided by statutes. The following sections are applicable here:
"7532. The whole of a contract is to be taken together, so as to give effect to every part, if reasonably practicable, each clause helping to interpret the other."
"7539. However broad may be the terms of a contract, it extends only to those things concerning which it appears that the parties intended to contract."
"7540. If the terms of a promise are in any respect ambiguous or uncertain, it must be interpreted in the sense in which the promisor believed, at the time of making it, that the promisee understood it."
With these sections of the statutes as a guide, and with the provisions of the compromise agreements set out in the Black
and Lisoski cases, supra, in mind, let us interpret the compromise agreement under consideration. It is elementary, of course, that in interpreting a contract and applying its terms to the parties thereto, no parties other than those to the contract may be considered. The defendant in the case at bar was not a party to the agreement we are now considering. Glancing at section 7532, Revised Codes, above, we find that no contract is correctly interpreted unless it is taken and considered as a whole. It has been said by this court that "the contract must be viewed from beginning to end, and all its terms must pass in review; for one clause may modify, limit or illuminate the other." (State v. *Page 594 Rosman, 84 Mont. 207, 217, 274 P. 850, 853; see, also CobbanRealty Co. v. Donlan, 51 Mont. 58, 65, 149 P. 484; Roecher
v. Commercial Nat. Bank, 87 Mont. 570, 582, 289 P. 388;Lyon v. Dailey Copper, etc., Co., 46 Mont. 108, 120,126 P. 931; State Bank of Darby v. Pew, 59 Mont. 144, 155,195 P. 852; Kasun v. Todevich, 71 Mont. 315, 319, 229 P. 714;Union Central Life Ins. Co. v. Jensen, 74 Mont. 70, 76,237 P. 518; Brown v. Homestake Exploration Co., 98 Mont. 305,326, 39 P.2d 168; Snider v. Carmichael, 102 Mont. 387,409, 58 P.2d 1004.)
Proceeding under the rule laid down in the foregoing cases, it becomes obvious that the lower court gave full faith and credit to the first paragraph of the compromise agreement made and executed between Beedle and sheriff Burns, and the latter's surety, but failed entirely to give any effect to the last paragraph of the agreement wherein we find that Beedle expressly states that he releases Burns and his surety, the United States Fidelity  Guaranty Company, in consideration of the $1,000 paid to him by them. Failure of the trial court to give any effect to the last paragraph of the compromise agreement is in clear violation of sections 7532 and 7540, supra, and of the numerous cases cited above relative to their interpretation.
By construing the two paragraphs of the compromise agreement together, we arrive at a reasonably clear intention of the parties when the agreement is measured by the statutory rules. Section 7540, supra, requires particular consideration in the premises. It says in effect that when any contract is ambiguous it "must be interpreted in the sense in which the promisor believed * * * that the promisee understood it." If Beedle intended to release the defendant in the case at bar, or if the sheriff believed Beedle intended to release any others than those named in the agreement, particularly the defendant in the case at bar, it would have been a simple matter to have inserted Carolan's name in the agreement, or employed the all inclusive provisions of the compromise agreement mentioned in the Lisoskicase and thereby avoided any liability on the part of Carolan and his surety by express inclusion of their names along with the name of the *Page 595 
sheriff and his surety. Why were they not expressly included in the agreement if there was any intention to exempt them from liability? Obviously sheriff Burns and his surety, the United States Fidelity  Guaranty Company, were looking after their own liability and were not concerned about the liability of county attorney Carolan and his surety, the Maryland Casualty Company. I can find no law nor any reasonable grounds to justify this court in spreading the mantle of protection created by the compromise agreement made and entered into between the parties to that agreement and any other person or corporation not a party to nor mentioned in such agreement, such as the county attorney and his surety. I do not think that the surety for the sheriff has any right to claim contribution from the surety of the county attorney under section 8206, Revised Codes, or under sections 477 and 491 thereof:
"8206. A surety, upon satisfying the obligation of the principal, is entitled to enforce every remedy which the creditor then has against the principal to the extent of reimbursing what he has expended, and also to require all his cosureties to contribute thereto, without regard to the order of time in which they became such."
"477. When the penal sum of any bond required to be given amounts to more than one thousand dollars, the sureties may become severally liable for portions not less than five hundred dollars thereof, making in the aggregate a liability of double the amount named as the penal sum of the bond. And if any such bond becomes forfeited, an action may be brought thereon against any or all of the obligors and judgment entered against them, either jointly or severally, as they may be liable. The judgment must not be entered against a surety severally bound for a greater sum than that for which he is specially liable by the terms of the bond. Each surety is liable to contribute to his co-sureties in proportion to the amount for which he is liable."
"491. Whenever the sureties on either bond have been compelled to pay any sum of money on account of the principal obligor therein, they are entitled to recover in any court of competent *Page 596 
jurisdiction of the sureties on the remaining bond a distributive part of the sum thus paid, in the proportion which the penalties of such bonds bear one to the other and to the sums thus paid, respectively."
There is no privity between the surety for the sheriff and the surety for the county attorney, and no legal liability for contribution the one from the other.
I think there is a further reason why a right of action against the defendant was not affected by the agreement between Beedle and the sheriff and the latter's surety: Malice is always an element properly taken into account in fixing the amount of damages in actions for false imprisonment. (Johnson v.Bonton, 35 Neb. 898, 53 N.W. 995; Thorp v. Carvalho,14 Misc. 554, 36 N.Y. Supp. 1; Rich v. McInery, 103 Ala. 345,15 So. 663, 49 Am. St. Rep. 32; Southern R. Co. v. Shirley,121 Ky. 863, 90 S.W. 597, 12 Ann. Cas. 33; Rice v. Gray,225 Mo. App. 890, 34 S.W.2d 567, 571.) The complaint alleges the acts of the county attorney in having Beedle arrested and placed in jail were done wrongly and wilfully, and punitive damages as well as actual damages are demanded. I think the alleged offense of the county attorney was separate and distinct and involved elements other than such as could be properly charged to the sheriff, such as malice. I think the plaintiff was entitled to be heard on his allegations relative to both general and punitive damages; that for the reasons stated the defendant was not entitled to immunity from prosecution for the acts alleged, and that the court was in error in sustaining the motion for judgment on the pleadings.
The judgment should be reversed and the cause remanded with instruction to overrule the motion for judgment on the pleadings.
Rehearing denied May 5, 1944.